 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11    U.S. EQUAL EMPLOYMENT                              Case No. 1:17-cv-01299-AWI-SAB
      OPPORTUNITY COMMISSION,
12                                                       ORDER DIRECTING CLERK OF COURT
                     Plaintiff,                          TO TERMINATE RUMDUOL VUONG
13                                                       AND NECHOLE GARCIA AS
              v.                                         ATTORNEYS FOR PLAINTIFF
14
      PRESTIGE CARE,INC. et al.,                         (ECF Nos. 78, 79)
15
                     Defendants.
16

17
              On September 25, 2019, the United States Equal Employment Opportunity Commission
18
     filed notices that attorneys Rumduol Vuong and Nechole Garcia were no longer working for
19
     Plaintiff and requested that they no longer receive notices in this matter. Accordingly, the Clerk
20
     of the Court is HEREBY DIRECTED to terminate Rumduol Vuong and Nechole Garcia as
21
     counsel for the United States Equal Employment Opportunity Commission.
22

23 IT IS SO ORDERED.

24
     Dated:     July 30, 2019
25                                                       UNITED STATES MAGISTRATE JUDGE

26
27

28


                                                     1
